DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the application filed on8/23/2021. 
Claims 1-7 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of Foreign Application JP2020-154693 filed on 9/15/2020. Applicant's claim for the benefit of this prior-filed application is acknowledged. Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 7 are directed toward a process and claims 1-6 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a business outsourcing management device, comprising: a division plan derivation unit configured to derive a plurality of division plans in which a business related to manufacturing a product is divided into a plurality of processes; an evaluation unit configured to extract and assign a company capable of responding to a requirement of the processes for each division plan and evaluate the division plans according to a predetermined index value; and an outsourcee determination unit configured to determine a business outsourcee according to a division plan with a high evaluation among the division plans (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are deriving a business plan for a manufacturing product, analyzing the business plan according to a predetermined index value and determining what business plan can be outsourced, which is a commercial interaction. 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a business outsourcing management device, comprising: a division plan derivation unit configured to; an evaluation unit configured to; and an outsourcee determination unit configured to” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-6 further narrow the abstract idea and recite no additional elements that integrate the abstract idea into a practical application (See PEG 2019 and MPEP 2106.05).
The claimed “a business outsourcing management device, comprising: a division plan derivation unit configured to; an evaluation unit configured to; and an outsourcee determination unit configured to” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 7; System claims 1-6 recite a business outsourcing management device, comprising: a division plan derivation unit configured to; an evaluation unit configured to; and an outsourcee determination unit configured to; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0033-0035 and Figures 1 and 10. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-6 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-6 are directed toward a “device” (a machine under 35 U.S.C. 101). Claim limitations however do not recite any structural elements of the device. The device elements in claim 1 include “a division plan derivation unit, evaluation unit, outsourcee determination unit” (which may be entirely software) in which is recited as being “implemented by a processor in Figure 1 of Applicant’s specification,” however the “processor” is not itself claimed. Thus each of the limitations can be interpreted as computer programs (Software per se). Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process or physical structural elements of the apparatus and the examiner therefore will treat a claim for a computer program, without the structures needed to realize the computer program’s functionality, as nonstatutory functional descriptive material.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-7: The term “a high evaluation” in claim 1 and 7 are relative terms which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP2008090726A) in view of Mead (US 2005/0267822 A1).

Regarding Claims 1 and 7: Ito et al. teach a business outsourcing management device, comprising (See Figure 1): 
a division plan derivation unit configured to derive a plurality of division plans in which a business related to “work” is divided into a plurality of processes (See Paragraph 0023, Paragraph 0039 – “classification names obtained by subdividing the large classification are input. For example, in the example described, for the major classification of the plan, as shown in the figure, a small classification for IT strategy formulation and a small classification for information strategy formulation and human resource development plan formulation are provided”, Paragraphs 0052-0053, and Paragraph 0115); 
an evaluation unit configured to extract and assign a company capable of responding to a requirement of the processes for each division plan and evaluate the division plans (See Paragraph 0023, Paragraph 0039 – “classification names obtained by subdividing the large classification are input. For example, in the example described, for the major classification of the plan, as shown in the figure, a small classification for IT strategy formulation and a small classification for information strategy formulation and human resource development plan formulation are provided”, Paragraphs 0052-0053, and Paragraph 0115 – “The organization list selection field 1600a is a selection field for selecting an organization for inputting parameters, and this field includes a department (section) input to the small category input field 800c of the organization list table 800 shown in FIG. ) Are listed and divided into major and middle categories. Then, the names of the listed departments (sections) are selected by the input unit 126 of the terminal 123 to be described later, and the necessary parameters are input to the value input field 1601c provided in the parameter input field 1600b. The parameters of the department can be specified”);
according to a predetermined index value (See Figure 28, Paragraphs 0171-0172 – “In equation (2), j is an index assigned so as to be unique to each business”, Paragraph 0222, and Paragraph 0239); 
and an outsourcee determination unit configured to determine a business outsourcee according to a division plan with a high evaluation among the division plans (See Paragraph 0005, Paragraph 0021, Paragraph 0146 – “user of the terminal sets in the in-house selection input field 1901e or the outside selection input field 1901f whether to perform all work in the work assignment setting data input form 1700 displayed on the terminal 123 in-house or outside the company”, Paragraphs 0170-0172 – “calculate an evaluation value … FS2 = Σ (j × (Ne (j) × wd (j) ÷ ws (j))) ÷ (K + L) (2) … K is the number of tasks entrusted to the outside, and is the total number of tasks whose numerical values are entered in the outside selection input field 1901f of the task assignment setting data input form 1900”, and Paragraph 0261 – “obtain an evaluation value by selecting whether to carry out work internally or externally”).

Ito et al. do not specifically disclose manufacturing a product. However, Mead further teaches manufacturing a product (See Figure 1, Paragraph 0027, and Paragraphs 0047-0048).
The teachings of Ito et al. and Mead are related because both are analyzing outsourcing to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the outsourcing analysis system of Ito et al. to incorporate the manufacturing of a product of Mead in order to produce products to sell to customers.

Regarding Claim 2: Ito et al. in view of Mead teach the limitations of claim 1. Ito et al. further teach wherein the evaluation unit uses a cost, a quality, and a period as the predetermined index values (See Paragraph 0057, Paragraph 0071, Paragraph 0075 – “The classification of the item input field 1200a transition plan policy includes “time-oriented”, “maintain motivation”, and “prevent cost increase”, and the transition period classification includes “ These are entered in the name input field 1200b as “maximum transition period””, and Paragraph 0183 – “the migration plan evaluation unit 118 determines whether or not the inequality (8) is satisfied in all the migration plan implementation periods, and the result is stored in the temporary storage area 108 of the storage unit 101”).

Regarding Claim 3: Ito et al. in view of Mead teach the limitations of claim 1. Ito et al. further teach wherein the evaluation unit uses a cost, a quality, and a period as the predetermined index values, and weights and evaluates an index value that is important in the business (See Paragraph 0057, Paragraph 0071, Paragraph 0075, Paragraph 0183, and Paragraph 0227 – “Wu (j) is a weighting coefficient to be applied to the increase function TRu (jt) related to the transition time t”).

Regarding Claim 6: Ito et al. in view of Mead teach the limitations of claim 1. Ito et al. do not specifically disclose the following. However, Mead further teach wherein the company is attached with financial credit rating information from a rating agency, and the evaluation unit uses the credit rating information in extracting the company (See Figure 1, Paragraph 0007, and Paragraph 0031).
The teachings of Ito et al. and Mead are related because both are analyzing outsourcing to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the outsourcing analysis system of Ito et al. to incorporate the credit rating of Mead in order to ensure the outsource manufacturer will meet its financial requirements.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP2008090726A) in view of Mead (US 2005/0267822 A1) and further in view of Srinivasan et al. (US 6,895,382 B1).

Regarding Claim 4: Ito et al. in view of Mead teach the limitations of claim 1. Ito et al. further teach wherein the evaluation unit uses a cost, a quality, and a period as the predetermined index values, and weights and evaluates an index value that is important in the business (See Paragraph 0057, Paragraph 0071, Paragraph 0075, Paragraph 0183, and Paragraph 0227 – “Wu (j) is a weighting coefficient to be applied to the increase function TRu (jt) related to the transition time t”). 
Ito et al. in view of Mead do not specifically disclose in calculation of the cost, regarding the company that does not satisfy a production amount required by the business, a cost of additional equipment for satisfying the production amount is included. However, Srinivasan et al. further teach in calculation of the cost, regarding the company that does not satisfy a production amount required by the business, a cost of additional equipment for satisfying the production amount is included (See Figure 5b, column 5 lines 3-45, column 42 lines 3-5, claim 2, and claim 4).
The teachings of Ito et al. Mead, and Srinivasan et al. are related because all are analyzing outsourcing to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the outsourcing analysis system of Ito et al. in view of Mead to incorporate the costs of Srinivasan et al. in order to determine whether outsourcing is a financially appropriate decision.

Regarding Claim 5: Ito et al. in view of Mead teach the limitations of claim 1. Ito et al. in view of Mead do not specifically disclose the following. However, Srinivasan et al. further teach wherein when performing the assignment, the evaluation unit sets a restriction on an implementing country in association with the process, so as to exclude a case where delivery to an outsourcee of a process following the process is subject to export restriction (See column 13 lines 7-15).
The teachings of Ito et al. Mead, and Srinivasan et al. are related because all are analyzing outsourcing to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the outsourcing analysis system of Ito et al. in view of Mead to incorporate the export restriction analysis of Srinivasan et al. in order to determine if the outsourcing can even be completed.

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683